Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
2. This application contains claims directed to the following patentably distinct species
Species I: Fig. 1
Species II: Fig. 2
Species III:  mixed form of the distribution path embodiments of FIGS. 1 and 2 ( see applicant’s specification [00056]
 The species are independent or distinct because Species I. Fig. 1 describes a traction power supply system with two distribution paths, each distribution path includes one electrical precharging device and one electrical isolating element, wherein the electrical isolating element is semiconductor element , and is configured to be opened and closed in a reversible manner; Species II, Fig. 2, describes a traction power supply system with two distribution paths, each distribution path includes one electrical isolating element and no electrical precharging device, wherein the electrical isolating element is a pyrotechnic isolating element and is configured to permanently interrupt an electrical connection; Species III, [00056] describes a first distribution path  is formed in accordance with the embodiment of FIG. 1 wherein an isolating element   configured to be opened and closed in a reversible manner, and a second distribution path  is formed in accordance with the embodiment of FIG. 2 wherein  another isolating element configured to be isolated or opened permanently and only once. In addition, these species are not obvious variants of each other based on the current record ( Note: the applicant should modify the dependence of claim 8 submitted on 7/25/2019,  since Claim 8 shows that it depends on itself). 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or  groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/PINPING SUN/Primary Examiner, Art Unit 2836